DEFENDANT in error brought this action in ejectment against plaintiff in error, claiming ownership in fee and right of possession of certain real property by virtue of *Page 215 
tax deeds. These claims were denied and the cause was tried to the court. Findings were for defendant in error and judgment was entered accordingly. To review that judgment plaintiff in error prosecutes this writ and asks that it be made a supersedeas.
The complaint herein was filed a few days after the complaint in No. 12,840, Pendleton v. Mosca IrrigationDistrict, 89 Colo. 209, 1 P.2d 99, this day decided. The causes took exactly the same course, were tried on the same day, the same character of evidence offered by the parties, and the same law relied upon, as there. For the reasons given in that opinion this judgment is affirmed.
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE BUTLER and MR. JUSTICE MOORE concur.